FINAL REJECTION

Election/Restrictions
Applicant’s election without traverse of Group I with claims 1-8 in the reply filed on 3/01/2021 is acknowledged.
Response to Arguments
Applicant’s arguments, see pp.5-9, filed 3/01/2021, with respect to the rejection(s) of claim(s) under previous rejection over STITT have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For amended claims 1 and 4, the amended limitation: “wherein the time condition refers to a specific time period during 24 hours in one day” is not properly supported or found within the original specification.  The amended limitation is not explicitly disclosed with a period within 24 hours in one day.  The interpretation used for this rejection is discussed below.
For these reasons all dependent claims of claim 1 and 4 are rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 5-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by TUCKER et al. (US 20130099892 A1).
Re claim 1, TUCKER discloses (abstract) an intelligent anti-thief key system (fig.1-3) for a vehicle comprising:
 a BCM (Body Control module) (i.e. fig.3 – 302/304 for vehicle) receiving a signal transmitted from a car key (i.e. portable device such as 102/104 – particularly 104 which is used to operate with vehicle in some embodiments – see fig.9) to verify correctness of the signal in a first stage authentication (i.e. 1226 – fig.8); and 
a MCU (Microcontroller unit) (i.e. fig.2 – 202 within portable device(s)) comparing instant conditions with the preset conditions (i.e. usage parameters determined by user using portable device 102) including a time condition [0022, 0092] or a location [0094] condition in a second stage authentication only after the signal is verified to be the correct one (i.e. fig.9 – authentication 908-910 – similar to fig.10 in steps 1020 – vehicle performs authentication with portable device 104 after initial authentication of portable device 102 before steps 1022);

wherein the time condition refers to a specific time period (i.e. one hour from transmission of the vehicle access credential, between the times of 1 pm and 3 pm) during 24 hours in one day. [0022, 0092]
Re claim 4, TUCKER discloses (as applied for claim 1) a method of performing an intelligent anti-thief function for a vehicle, comprising steps of:
 providing a first module to receive a signal transmitted from a car key to verify correctness of the signal in a first stage authentication; 
providing a second module to compare instant environmental conditions with preset environmental conditions including a time condition in a second stage authentication; 
activating verification in the second stage authentication only verification if the first stage authentication passes; and 
activating actions regarding operation of the vehicle only verification if the second stage authentication passes;
wherein the time condition refers to a specific time period of 24 hours in one day.
Re claim 5, TUCKER discloses (as in claim 1) the method as claimed in claim 4, wherein the first module is a BCM (Body Page 6 of 8Control Module) for operating the vehicle.  
Re claim 6, TUCKER discloses (as in claim 1) the method as claimed in claim 5, wherein the second module is of a MCU (microcontroller).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over TUCKER as applied to claim 1 above.
Re claim 3, TUCKER discloses the intelligent anti-thief key system as claimed in claim 1.
However, TUCKER fails to explicitly disclose:
wherein the preset conditions further include a touch ID or face ID.  
	Official notice is taken that preset conditions are well-known to include personal/biometric information, i.e. touch ID/face ID (i.e. smart phones carry touch/facial ID capabilities), which can be used as an additional authentication verifications.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try adding preset conditions including touch/facial ID for authentication verification purposes in order to further increase security.
Claims 2 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over TUCKER in view of JEFFERIES et al. (US 8768565 B2).
Re claims 2 and 7, TUCKER explicitly discloses the intelligent anti-thief key system (i.e. fig.3 – portable device 102/104 include a BCM component to connect with central console of vehicle (i.e. 304) which can be used to update/change conditions based on preferences set by user of portable device 102) as claimed in claim 1 and the method as claimed in claim 6.
However, TUCKER fails to explicitly disclose:
Re claim 2, wherein the BCM is connected with a mobile device and a central console to reset the preset conditions.
wherein a mobile device and a central console are connected to the system to change the preset environment conditions.  
	JEFFERIES teaches (abstract) a similar system/method (fig.9) of properly authenticating/verifying the identity of a user, for a specific time/location, wherein a BCM (i.e. 101) is connected with a mobile device (i.e. mobile device 162) and a central console (i.e. remote server 970) to reset the preset conditions (i.e. reservation conditions used for user authentication/verification during vehicle pickup process).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try adding a preset condition process as taught by JEFFERIES in order to provide a function of providing specific present conditions (i.e. reservation details) to confirm the desired vehicle usage by a specific user.
Re claim 8, TUCKER discloses the method as claimed in claim 7.
However, TUCKER as modified by JEFFERIES fails to explicitly disclose:
wherein in the second stage authentication, a live information is preset as the preset condition including face ID or touch ID.
Official notice is taken that preset conditions are well-known to include personal/biometric information, i.e. touch ID/face ID (i.e. smart phones carry touch/facial ID capabilities), which can be used as an additional authentication verifications.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try adding preset conditions including touch/facial ID for authentication verification purposes in order to further increase security.
Conclusion
The prior art made of record in PTO-892 Form and not relied upon is considered pertinent to applicant’s disclosure.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354.  The examiner can normally be reached on M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


CARLOS E. GARCIA
Primary Examiner
Art Unit 2688


/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        3/5/2021